      Case 3:18-cv-02459-B Document 15 Filed 01/18/19          Page 1 of 2 PageID 40



                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 DONNA DESPAIN,

 Plaintiff,
                                                          Case No.: 3:18-cv-2459-B
 v.
                                                       Honorable Judge Jane J. Boyle
 SANTANDER CONSUMER USA INC., d/b/a
 CHRYSLER CAPITAL,

 Defendant.

                 AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, DONNA

DESPAIN and the Defendant, SANTANDER CONSUMER USA INC., d/b/a CHRYSLER

CAPITAL, through their respective counsel and pursuant to Federal of Civil Procedure 41, that

the above-captioned case be dismissed with prejudice. Each party shall bear its own costs and

attorney fees.


Dated: January 18, 2019                   Respectfully Submitted,

DONNA DESPAIN                             SANTANDER CONSUMER USA INC., d/b/a
                                          CHRYSLER CAPITAL

/s/ Omar T. Sulaiman                      /s/ Virginia Bell Flynn (with consent)
Omar T. Sulaiman                          Virginia Bell Flynn
Counsel for Plaintiff                     Counsel for Defendant
Sulaiman Law Group, LTD                   Troutman Sanders LLP
2500 S. Highland Ave., Suite 200          4320 Fairfax Avenue
Lombard, Illinois 60148                   Dallas, Texas 75205
Phone: (630) 575-8181                     Phone: (804) 697-1480
osulaiman@sulaimanlaw.com                 Virginia.flynn@troutmansanders.com
    Case 3:18-cv-02459-B Document 15 Filed 01/18/19                  Page 2 of 2 PageID 41




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.

                                                               s/ Omar T. Sulaiman
                                                               Omar T. Sulaiman
